DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant is advised of possible benefits under 35 U.S.C. 119(a)-(d) and (f), wherein an application for patent filed in the United States may be entitled to claim priority to an application filed in a foreign country.
Acknowledgment is made of applicant's claim in the specification for foreign priority based on an application filed in Japan on February 23, 2018. It is noted, however, that applicant has not filed a certified copy of the No. 2018-031341 application as required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on February 22, 2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code in [0022]. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-2, 5-7, and 10-13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claims 1-2, 5-7 are directed toward a method. Claims 10-13 are directed toward a system, i.e. a machine. Therefore, the claims are all within at least one of the four statutory categories.
Claim 1 is directed to the abstract idea of the mental process of creating and selecting a preferred computation. The limitations directed to the abstract idea are as follows:
a first process of compiling,... a plurality of types of kinematics computation libraries using different rigid transformation representation formats…; (A human can mentally select from a list of available options (i.e. compile a list) regarding kinematics computations).
a second process of performing,… a kinematics computation by using the plurality of types of kinematics computation libraries, which are compiled in the first process (A human can mentally perform kinematics computations); and
a third process of comparing,…. results of the kinematics computation performed in the second process to select an optimum implementation for the kinematics computation from the plurality of types of kinematics computation libraries (A human can mentally compare and select a preferred implementation of the kinematics computation (e.g. choosing to solve a kinematics problem in one way or another)).

Regarding claim 2, the claim specifies and/or further limits similar to the previously addressed abstract idea above and does not recite additional limitations that present a practical application not amount to “significantly more” for similar reasons above.
Claim 5 is directed to the abstract idea of the mental process of optimizing, creating and selecting a preferred computation. The limitations directed to the abstract idea are as follows:
a first process of optimizing,… a plurality of types of kinematics computation libraries using different rigid transformation representation formats, based on architecture of a second processor to be controlled (a human can mentally optimize a kinematics computation (e.g. mentally picking the appropriate computation for a given structure of a robot);
a second process of compiling,… the plurality of types of kinematics computation libraries, which are optimized in the first process,… (A human can mentally select from a list of available options (i.e. compile a list) regarding kinematics computations);
a third process of performing,… a kinematics computation by using the plurality of types of kinematics computation libraries compiled in the second process (A human can mentally perform kinematics computations); and
a fourth process of comparing,… results of the kinematics computation performed in the third process, to select an optimum implementation for the second processor and the kinematics computation from the plurality of types of kinematics computation libraries (A human can .
This judicial exception is not integrated into a practical application. The additional element of using a processor or compiler to perform the above functions amounts to no more than to apply the exception to a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept (see MPEP 2106.05). 

Regarding claim 6, the claim recites analogous language to claim 2 above, and is therefore rejected under the same premise.
Regarding claim 7, the claim specifies and/or further limits similar to the previously addressed abstract idea above and does not recite additional limitations that present a practical application not amount to “significantly more” for similar reasons above.
Regarding claim 10, the claim is directed to the abstract idea of the mental process of computing, comparing and selecting a preferred computation. The limitations directed to the abstract idea are as follows:
perform a kinematics computation that controls a motion of a manipulator (as stated above, a human can mentally perform at least a basic kinematics computation); and
select one of the plurality of types of rigid transformation representation…by computing the plurality of types of rigid transformation representation formats (A human can mentally make a selection),
acquiring performance benchmarks (A human can mentally assess the result of a computation),
and selecting, as an optimum rigid transformation representation format, the one rigid transformation representation format that is most excellent in performance by comparing the acquired benchmarks (A human can mentally compare the results of multiple computations and select the optimum result).
The limitations not directed to an abstract idea are:
a storage device that stores a plurality of types of rigid transformation representation formats … 
and
a first processor configured to:
This judicial exception is not integrated into a practical application. The additional element of using a processor or compiler and a storage device to perform the above functions amounts to no more than to apply the exception to a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept (see MPEP 2106.05). 
Additionally, regarding the storing function of a storage device, as specified by MPEP 2106.05(d)II, is a well understood, routine and conventional activity.
Regarding claim 11, the claim specifies and/or further limits similar to the previously addressed abstract idea above and does not recite additional limitations that present a practical application not amount to “significantly more” for similar reasons above.
Regarding claim 12, the claim is directed to the abstract idea of the mental process of computing, comparing and selecting a preferred computation. The limitations directed to the abstract idea are as follows:
Perform a kinematics computation that controls a motion of the manipulator (A human can mentally perform a computation) (The examiner notes the language “…that control a motion of the manipulator” is intended use and if therefore given no patentable weight)
select one of the plurality of types of rigid transformation representation…by computing the plurality of types of rigid transformation representation formats (A human can mentally make a selection), acquiring performance benchmarks (A human can mentally assess the result of a computation), and selecting, as an optimum rigid transformation representation format, the one rigid transformation representation format that is most excellent in performance by comparing the acquired benchmarks (A human can mentally compare the results of multiple computations and select the optimum result).
The limitations not directed to an abstract idea are:
a first processor;
a manipulator;
a second processor that controls the manipulator (The examiner notes the language “…that controls the manipulator” is intended use and if therefore given no patentable weight); 
a storage device that stores a plurality of types of rigid transformation representation formats … 
This judicial exception is not integrated into a practical application. The additional element of using a processor (or multiple processors) and a storage device to perform the above functions amounts to no more than to apply the exception to a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept (see MPEP 2106.05). Storing is considered insignificant extra-solution activity. 

Furthermore, the inclusion of a manipulator is merely generally linking the use of the judicial exception to a particular technological environment or field of use (in this case, robotics) – see MPEP 2106.05(h).
Regarding claim 13, the claim specifies and/or further limits similar to the previously addressed abstract idea above and does not recite additional limitations that present a practical application not amount to “significantly more” for similar reasons above.

Allowable Subject Matter
Claims 3-4 and 8-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art does not teach the claimed invention in such a way that would be reasonably obvious to one of ordinary skill in the art to combine to reach the claimed invention.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
M. Rickert and A. Gaschler, "Robotics library: An object-oriented approach to robot applications," 2017 IEEE/RSJ International Conference on Intelligent Robots and Systems (IROS), Vancouver, BC, 2017, pp. 733-740, doi: 
R. Hopler and P. J. Mosterman, "Model integrated computing in robot control to synthesize real-time embedded code," Proceedings of the 2001 IEEE International Conference on Control Applications (CCA'01) (Cat. No.01CH37204), Mexico City, Mexico, 2001, pp. 767-772, doi: 10.1109/CCA.2001.973961., disclosing comparing the computational cost needed for evaluation of the inverse dynamics of a 6 degree of freedom manufacturing robot.
Zhou et al. (USP 10,682,758), disclosing a method for obtaining the inverse kinematics of a robot using Jacobian matrices.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA ALEXANDER GARZA whose telephone number is (469)295-9178.  The examiner can normally be reached on 7:30-4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY BURKE can be reached on 571-270-3844.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 

/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664                                                                                                                                                                                                        
JOSHUA ALEXANDER GARZA
Examiner
Art Unit 3664